DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Constructions / Objections
Claims 1 recite limitation "the form".  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examining it is assumed it was meant – a form –.
It is suggested that “executing one or more static queries” and “executing one or more dynamic queries” should be referring back to the static and dynamic queries defined earlier.
“wherein each query structure is predefined”, It is not clear to what “each query” the limitation is referring to – the “one or more static queries”, “the dynamic queries”.  Does the limitation refers to each and every query previously mentioned?  Thus, for the purpose of examination it is construed that every query have a predefined structure.
Further, claim comprise multiple terms reciting –“user”, as in initially -“user input”, “user selection”, “further user input”.  Followed by – “a user input”, “the user to access”, “to the user input”, “a user selection”.  It is not clear if the user is meant to be the same user, or if user is used as unrelated description with respect to query generation.  Claim need to clarify all the term to provide a proper anteceding basis.
Further, claim recite two mentions of “a search term”, followed by “associated search term”, which creates a confusion in the claim.
Further, claim recites two limitations “via a query executor”, one in the static query execution and the other in the dynamic query execution.  It is not clear if it meant to be the same query executor.

Further, claim 1 recites “the static queries retrieving database information without user input”.  Such static queries are shown in Figure 4:410.  However, such queries do not retrieve the information without user input.  As specification, paragraph [0024] further show – “By selecting static query [01], a display of all artists is shown at 420”.  Clearly, the static query is only executed and retrieve the results, when the user makes a selection, which is user input.  The applicant should clarify such functionality to avoid undue interpretations.
Further, it is not clear how the static query, which is have to be selected from the list to be executed is different from the dynamic query, for example shown in F7:710, 712 which is likewise have to selected to be executed.  
Further, it is not clear of what predefined query structure is actually requires to be and how it differentiates from any predefined query.  Thus, it is undue to determine of what is meant by the term “structure”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over GOVANI et al. (US 2010/0293178) in view of Sunderic et al. "SQLSERVER 2000, Stored Procedure Programming", hereafter Sunderic.

Regarding claim 1, GOVANI teaches a method that implements database actuator tool to execute database queries, the method comprising the steps of: 
electronically connecting with one or more database systems and serves ([0061]); 
identifying a set of frequently used tasks for the one or more database systems and servers based on historical use data ([0026], [0032], [0032], wherein the UPS tracking, or flight status checking is a set of frequently used tasks, [0050]); 
responsive to the set of tasks ([0032]), 
automatically generating a set of queries that are preconfigured (F6:616, 620, [0058]) and made available via an interactive user interface that provides a single interface to search directly (see NOTE) in the one or more database systems and servers ([0033], [0048], [0051], [0064], F5-6, F8:820),
 wherein the set of queries comprise static and dynamic queries, the static queries retrieving database information without user input (F6:616, [0037] “automatically populate … search box”, “prevents the user from entering the same information”, [0047] “information may be automatically populated into the text boxes so that the user does not have to reenter the information”, [0055]-[0056], [0060]-[0061]) and the dynamic queries retrieving database information after user selection and further user input in the form of a search term (F6:618, [0058]); 
storing the set of queries in a database ([0032] “database containing a plurality of queries and search results”, [0041], [0045] “a database may be searched to locate the query or a similar query that was entered by the user”, [0047] “if a user has entered information into input boxes contained within a particular functional tool, that information may be saved or cached into a cookie or database”); 

responsive to the user input, automatically executing one or more static queries, via a query executor, wherein each query 
receiving, via the interactive user interface, a user selection of a dynamic query identifier type from a drop-down window and a search term associated with the selected dynamic query identifier ([0043], F6:620 wherein flight carrier provides type for a search, also note F:624, wherein the query can be performed by the airline type, although shown in a list, it is obvious that it can be in the form of the drop-down, as shown in F6:620); and 
responsive to the selected dynamic query identifier and associated search term, automatically executing one or more dynamic queries, via a query executor, wherein each query structure is predefined and available on the interactive user interface ([0058], F6-7, , F6:620, wherein a template provided for a dynamic query is a predefined structure).

GOVANI teaches a static queries, as shown in F4:416 or F6:616, which are construed to be predefined, still GOVANI does not explicitly teach, however Sunderic discloses one or more static queries, via a query executor, wherein each query structure is predefined (p.36 see “predefined Transact-SQL code templates”, p.83 “queries that use the same template”, p.601 see “A template file … that contains … queries … to access and process database information”). 


GOVANI teaches searching directly plurality of websites, such as Nordstrom, Delta, UPS etc., as cited above.  It is well known, that such websites comprise and store corresponding data in a plurality of databases associated with the websites.  Thus, it is reasonable to conclude that directly searching a website is analogous to directly searching the databases of such website.  GOVANI also teaches in [0056] that databases are frequently updated and when a time sensitive information is requested, it is extracted directly from the website, and thus, directly from the database associated with the website.  Likewise, GOVANI teaches in [0061] “the information is stored in a database, such as on the server side, and when that information is needed, a search of the database is performed”, which is construed to be a direct database searching.  Thus, GOVANI obviously teaches searching information directly from a website and its associated database or directly from the server side database.
Still, to merely obviate such reasoning, Sunderic discloses “search directly in the one or more database systems and servers” (p.83 “access data through such stored procedures than to go directly to the underlying tables”, p.100 see “use the contents of system tables directly in their applications”, p.522 “access the table directly and through stored procedures”).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of GOVANI to include direct database access as explicitly disclosed by Sunderic.  Doing so would provide a simple ways to perform complex operations (Sunderic p.2 “Ease of use”).




Regarding claim 3, GOVANI as modified teaches the method of claim 1, wherein the database actuator tool comprises a browser- based application (GOVANI F5-7, Sunderic p.7 “SQL Server 2000 also supports secure data access from a browser through firewalls”, p.48 F2-11, p.557 “Browser-based applications allow users to retrieve data dynamically from diverse databases”).

Regarding claim 4, GOVANI as modified teaches the method of claim 1, wherein the database actuator tool is platform independent (Sunderic p.555 see “Exchange of Information between Organizations”).

Regarding claim 5, GOVANI as modified teaches the method of claim 1, wherein the interactive user interface displays preconfigured nested queries (GOVANI F5-7, Sunderic p.144 “statements can be nested”, p.306 “Nested Stored Procedures”, p.384 “Nested and Recursive Triggers”) with relationship data between multiple tables (Sunderic p.338 lines 22-26, p.359 “queries are the recommended way to execute stored procedures or access tables on other servers”, p.16).

Regarding claim 6, GOVANI as modified teaches the method of claim 1, wherein the interactive user interface displays (Sunderic p.279 F7-2, GOVANI F5-7) a set of preconfigured environments (Sunderic p.63 see “development environment”, p.237 “multilanguage environments”, p.255 “a multiuser environment”, p.273 “a test environment”, p.273 “Implement the Solution in the Production Environment”, p.288 “programming environment”, p.290, p.407 “managing triggers in different GUI 

Regarding claim 7, GOVANI as modified teaches the method of claim 6, wherein each preconfigured environment comprises a set of preconfigured options and queries specific to the preconfigured environment (Sunderic p.29 “use different data access objects or data access APIs”, p.36 “The Object Browser is a window that allows users to explore database objects or access predefined Transact-SQL code templates”, p.38, p.306 see “Interfacing to Other Environments”, p.546).

Regarding claim 8, GOVANI as modified teaches the method of claim 1, wherein the static queries are preconfigured to retrieve information without user input (GOVANI [0055]-[0056], [0060]-[0061], Sunderic p.27 “SQL Server is delivered with a set of system-stored procedures”, p.466 “SQL Server can initiate code components and access properties and methods encapsulated in them”, also see p.504 “sp_processmail”).

Regarding claim 9, GOVANI as modified teaches the method of claim 1, wherein the dynamic queries are preconfigured and also responsive to a user search term (GOVANI F6-7, Sunderic p.5 “coding stored procedures such as dynamically constructed queries”, p.35, p.410 “Dynamically constructed queries”, p.412).

Regarding claim 10, GOVANI as modified teaches the method of claim 1, wherein the interactive user interface displays a download feature for downloading search results into one or more user selected formats (Sunderic p.94 “1. Click the Results pane of Query Analyzer. 2. Select File | Save and 

Regarding claim 11, GOVANI as modified teaches the method of claim 1, wherein the interactive user interface displays a communication option where query results are electronically sent to one or more recipients (Sunderic p.504 see “sp_processmail”, “reads e-mail messages from the inbox, executes the queries specified in them, and returns a resultset to the sender and all recipients specified”)(C8L45-52, C15L64-67).

Regarding claim 12, GOVANI as modified teaches the method of claim 1, wherein the interactive user interface displays an administration interface that enables new queries to be created and added (Sunderic p.51 “you perform operations such as deleting and renaming the stored procedure or creating a new stored procedure”, p.64, p.643 #3-6).

Regarding claim 13, GOVANI as modified teaches the method of claim 1, wherein the interactive user interface displays an administration interface that enables one or more queries to be updated (GOVANI F6-7, Sunderic p.51 “you perform operations such as deleting and renaming the stored procedure or creating a new stored procedure”, p.61 “7. Select a stored procedure and click Edit … stored procedures for Update and Delete operations”).

Regarding claim 14, GOVANI as modified teaches the method of claim 1, wherein the interactive user interface displays an audit option (Sunderic p.330 “Visual SourceSafe keeps an audit trail of changes on a stored procedure”).



Regarding claim 16, GOVANI as modified teaches the method of claim 1, wherein the interactive user interface executes on a desktop browser (Sunderic p.557 “Browser-based applications allow users to retrieve data dynamically from diverse databases”, also see “Desktop Engine” on page 6).

Regarding claim 17, GOVANI as modified teaches the method of claim 1, wherein the interactive user interface executes on a mobile browser (Sunderic p.6 “Personal Edition (designed for mobile or stand-alone users and applications”, p.557 “Browser-based applications).

Response to Arguments
Applicant’s arguments, filed 02/09/2021, in regard to the presently amended claims have been fully considered and are addressed in the updated rejections to the claims above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646.  The examiner can normally be reached on Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/POLINA G PEACH/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        February 17, 2021